MAUCK, J.
1. Article 1 of the Act of March 14, 1853 (51 O. L., 179) Sections 10447 to 10461, Gen*133eral Code, relating to forcible entry and retainer, is not self-sufficient, providing' entire machinery for trying cases of su6h character, but provisions of other chapters on matters not covered by such chapter apply to forcible entry eases.
2. Section 10378, General Code, is to be read in connection with Section 10458, General Code, so that judgments of justices of the peace in actions in forcible detention are required to be entered by the fourth day after trial.
(Middleton, J., concurs. Sayre, PJ., not participating.)
For reference to full opinion, see Omnibus Index, last page, this issue.